Citation Nr: 0932703	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD) with dysthymia and anxiety, evaluated 
as 30-percent disabling from June 2, 2004, to April 18, 2007, 
and as 50-percent disabling since April 19, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for PTSD with dysthymia and 
anxiety, not otherwise specified, and assigned an initial 30 
percent rating retroactively effective from June 2, 2004.  
The Veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals her initial rating, VA must consider 
whether she is entitled to a "staged" rating to compensate 
her for times since the effective date of her award when her 
disability may have been more severe than at others).  

In September 2005, as support for her claim, the Veteran 
testified at a hearing at the Board's offices in Washington, 
DC (Central Office hearing) before the undersigned Veterans 
Law Judge.  

The Board remanded this case to the RO in February 2007 via 
the Appeals Management Center (AMC) for further development 
and consideration.
A June 2007 AMC decision, on remand, assigned a higher 50 
percent rating for the PTSD and associated disability 
retroactively effective from April 19, 2007, the date of a VA 
examination.  So the Veteran now has a 30 percent rating for 
her PTSD during the immediately preceding period from June 2, 
2004 to April 18, 2007; and a 50 percent rating since April 
19, 2007.  She has since continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless she expressly indicates otherwise).  



In January 2008, the Board again remanded the claim to the 
AMC for still additional development and consideration.  In 
February 2009, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the 
file to the Board for further appellate review.


FINDINGS OF FACT

1.  From June 2, 2004, to April 18, 2007, the Veteran's PTSD 
with dysthymia and anxiety did not cause occupational and 
social impairment with reduced reliability and productivity.  

2.  From April 19, 2007 to December 15, 2008, the Veteran's 
PTSD with dysthymia and anxiety caused occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

3.  Since December 16, 2008, the Veteran's PTSD with 
dysthymia and anxiety has caused total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  From June 2, 2004, to April 18, 2007, the criteria are 
not met for an initial rating higher than 30 percent for the 
PTSD with dysthymia and anxiety.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  

2.  From April 19, 2007 to December 15, 2008, the criteria 
are not met for a rating higher than 50 percent for the PTSD 
with dysthymia and anxiety.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2008).  



3.  Since December 16, 2008, however, the criteria have been 
met for a higher 100 percent rating for the PTSD with 
dysthymia and anxiety.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2004, April 2005, March 2007, and February 2008.  These 
letters informed her of the evidence required to substantiate 
her claim, and of her and VA's respective responsibilities in 
obtaining supporting evidence.  
In cases, as here, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  


Thus, as the Veteran's claim for a higher rating for her PTSD 
was appealed directly from the initial rating assigned 
following the granting of service connection, no further 
§ 5103(a) notice is required.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Dingess supra.  Nevertheless, she has in fact 
received additional notice relevant to her increased rating 
claim in March, June, and October 2007 and December 2008 
letters, provided prior to the RO's most recent 
readjudication of her claim.  In these letters, she was also 
provided information concerning the laws and regulations 
governing the assignment of effective dates.  Dingess, supra.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service treatment records 
(STRs), VA treatment records, and arranged for several VA 
compensation examinations to assess the severity of her PTSD.  
The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2008).  Here, VA compensation examinations of the 
veteran's PTSD were provided in September 2004, and upon 
successive Board remands, again in April 2007 and January 
2009, so relatively recently.  Consequently, another 
examination to evaluate the severity of the veteran's PTSD is 
not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.



II.  Analysis-Entitlement to a Higher Initial Rating for the 
PTSD with Dysthymia and Anxiety, evaluated as 30-percent 
disabling from June 2, 2004, to April 18, 2007, and as 50-
percent disabling since April 19, 2007

The Veteran asserts that her acquired psychiatric disorder 
has been more severe than her current rating suggests.  
The disability is currently rated under Diagnostic Code 9411, 
for PTSD.

Since the Veteran's claim arose from her disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is the 
primary concern.  In the latter Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice of considering whether the rating 
should be "staged" to even the traditional increased rating 
claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  So 
in all situations this is now a valid consideration.

The RO already assigned what amounts to is a "staged" 
rating since the Veteran's psychiatric disability was 
initially evaluated as 30-percent disabling from June 2, 2004 
to April 18, 2007, and has been increased to 50-percent 
disabling effectively since April 19, 2007.  The question, 
therefore, is whether her rating should be further staged.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 46-47.  

A.  Entitlement to an Initial Rating Higher than 30 Percent 
from June 2, 2004 to April 18, 2007

The evidence of record does not support assigning a rating 
higher than 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's personal 
statements, buddy statements, hearing testimony, VA treatment 
records, and the reports of the VA psychiatric compensation 
examinations afforded her.  

A review of the objective findings in the medical records 
during this period reveals a 30 percent disability rating is 
most appropriate, as the Veteran only demonstrated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  38 C.F.R. § 4.130.  The veteran 
had a VA examination in September 2004, which diagnosed the 
Veteran with PTSD, dysthymic disorder and anxiety disorder.  
Significantly, the Veteran was able to work part-time for a 
surgical equipment manufacturer as a traveling 
consultant/R.N., and had been an RN for almost 40 years, 
including during the Vietnam War.  She also noted that she 
had good friends which she enjoyed socializing with and was 
involved as a volunteer in a veterans group.  

Indeed, a review of the objective findings in the medical 
records during this period does not show occupational and 
social impairment with reduced reliability and productivity, 
as required for the next higher 50 percent rating.  With 
regard to the specific symptoms, there was:  no flattened 
affect; circumstantial, circumlocutory, or stereotyped speech 
(normal speech); no evidence of panic attacks more than once 
a week; no indication of difficulty in understanding complex 
commands (no impairment in self-perception, fully oriented in 
three spheres); no impairment of short and long-term memory 
(memory and concentration were both intact); no indication of 
impaired judgment(good insight); no impaired abstract 
thinking (thought processes intact); and no indication of 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  She was also noted to be 
appropriately dressed and groomed.  As well, there was no 
evidence of psychotic symptoms, such as delusions, paranoia, 
or hallucinations; and no current suicidal or homicidal 
ideation.  

The Board acknowledges she indicated that she had an anxious 
and depressed mood, some sleep impairment and intrusive 
recollections of her military service.  But, importantly, the 
Board emphasizes that none of the objective findings (during 
this period), of the VA treatment records nor the September 
2004 VA compensation examination, confirmed she has any 
occupational and social impairment due to her psychiatric 
problems from PTSD that results in reduced reliability and 
productivity.  



Moreover, the September 2004 VA examiner assigned a fairly 
high GAF score of 65, which is indicative of some mild 
symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Thus, this GAF score 
of 65 is consistent with the currently assigned 30 percent 
disability rating.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

Overall, the veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Consequently, her psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 30 percent rating already assigned.  
38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating 
a higher severity of psychiatric dysfunction, the Board finds 
the evidence is against a disability rating greater than 30 
percent for her PTSD.  38 C.F.R. § 4.3.  

B.  Entitlement to a Rating Higher than 50 Percent from April 
19, 2007 to December 15, 2008

The most pertinent medical findings assessing the severity of 
the Veteran's PTSD during this period of the appeal is the VA 
compensation examination, provided on April 19, 2007.  

A review of the objective findings in the medical records for 
this period, including the April 2007 VA examination and VA 
treatment records, do not indicate the Veteran meets the 
requirements for the higher 70 percent rating.  From April 
19, 2007 to December 15, 2008, she simply does not have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Certainly, the April 2007 VA examiner 
opined she has a severe deficit in social functioning with no 
close friends, which gives cause for the current 50 percent 
rating.  On the other hand, the examiner opined that she 
displayed only a mild deficit in her vocational functioning, 
due to anxiety and intrusive thoughts regarding Vietnam.  
Overall, the VA examiner found that "[t]he Veteran is 
gainfully employed in a demanding job."  So while the 
Veteran has severe social impairment, she fails to also show 
occupational impairment with deficiencies in most areas of 
life, which could warrant an even higher rating.

The April 2007 examiner also assigned a GAF score of 45, 
indicative of serious symptoms or serious impairment in 
social or occupational functioning.  DSM-IV at 46-47.  These 
findings and GAF score are consistent with the currently 
assigned 50 percent disability rating.  DSM-IV at 46-47.  See 
38 C.F.R. § 4.130.  

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Consequently, her psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 50 percent rating already assigned.  
38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating 
a higher severity of psychiatric dysfunction, the Board finds 
the evidence is against an initial disability rating greater 
than 50 percent for her PTSD.  38 C.F.R. § 4.3.  

C.  Entitlement to a Rating Higher than 50 Percent since 
December 16, 2008

The Board's review of the evidence of record reveals the 
Veteran has severe PTSD symptoms during the most recent 
period, and that these conditions severely impact her 
employability.  This period begins on December 16, 2008, the 
date of a VA treatment record that provides the first 
evidence that the Veteran's PTSD causes total occupational 
and social impairment.  Specifically, a treating clinical 
social worker found that the Veteran was unemployable and 
permanently and totally disabled, related to her diagnosis of 
PTSD from military sexual assault and military trauma as a 
nurse in Vietnam.  



Whereas the Veteran already exhibited severe social 
impairment during the prior period, it appears that the 
Veteran now also demonstrates total occupational impairment 
from December 2008.  Indeed, the January 2009 VA compensation 
examination report found that "[t]he Veteran displays severe 
deficits in both social and vocational functioning," which 
"are the directly result of trauma-related symptoms 
associated with PTSD."  The examiner commented that the 
Veteran's PTSD symptoms have worsened as she becomes aware of 
a military sexual assault while in Vietnam.  She appears to 
be extremely socially isolated.  And her personal and buddy 
statements reveal that she has suicidal and homicidal 
thoughts.

At the January 2009 VA examination, the Veteran reported she 
had to cut back on her work to 2 days per week due to panic 
attacks while driving, as well as difficulty with her new 
supervisor, also presumably due to her PTSD symptoms.  She is 
reportedly scheduled to start per diem work at a local 
hospital as an operation room nurse.  The January 2009 VA 
examiner commented that she "is clearly apprehensive about 
returning to the operating room as a nurse but needs to earn 
extra income" and that she "is struggling to maintain 
employment."  Marginal employment, for example, as a self-
employed worker or at odd jobs or while employed at less than 
half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  
See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  That is to say, a Veteran may be considered as 
unemployable upon termination of employment that was provided 
on account of disability or in which special consideration 
was given on account of the same.  See 38 C.F.R. § 4.18.
And on the basis of unemployability, alone, a 100 percent 
disability rating is warranted.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).

And the January 2009 VA compensation examination notes a GAF 
score of 35.  As mentioned, GAF scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  
This especially low GAF score is highly probative evidence 
supporting a higher rating based upon unemployability due to 
serious symptomatology.  

Further concerning this, on the one hand, the Court has held 
that the sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating, in and of itself, is recognition that the impairment 
attributable to his service-connected disability makes it 
difficult to obtain and keep employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The question, instead, is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether she can find employment.  Id.

Also, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective versus objective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):



It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, and 
mere theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

So, from a subjective standpoint, the Veteran is especially 
ill-suited and incapable of engaging in any employment as a 
nurse due to her severe PTSD symptomatology and the traumatic 
experiences of serving as a nurse during the Vietnam War.  
And from an objective standpoint, her general unemployability 
is also shown by the medical record.  If, as here, the Board 
concedes the Veteran is incapable of obtaining and 
maintaining substantially gainful employment on account of 
the severity of her service-connected PTSD, this is reason 
enough, alone, to assign a 100 percent schedular rating for 
this condition.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

So in this circumstance, where it is determined she is 
unemployable because of the PTSD, she would be entitled to 
this maximum 100 percent rating although not all of the 
enumerated symptoms recited for this higher rating are shown.  
See again Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
mere examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  

Accordingly, the Board finds that the relevant medical and 
other evidence shows the Veteran's PTSD has caused total 
occupational and social impairment due to such symptoms that 
are analogous to that type and degree of symptomatology 
contemplated by a 100 percent disability rating.  See 
Mauerhan, supra.  The Board is therefore granting this higher 
100 percent rating retroactively effective from December 16, 
2008, the date of the VA treatment record first establishing 
her unemployability.  

There is no basis to further "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  
As the preponderance of the evidence is against the veteran's 
claim for an initial disability rating higher than 30 percent 
for her service-connected PTSD with dysthymia and anxiety 
from June 2, 2004, to April 18, 2007; and against an initial 
rating higher than 50 percent since April 19, 2007, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with her ability to work, meaning above and beyond 
that contemplated by her staged schedular ratings of 30, 50, 
and now 100 percent, respectively, the latter of which 
specifically contemplates that she has total occupational 
impairment (i.e., is unemployable) on account of the severity 
of her PTSD and associated psychiatric disability.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, suggesting 
she is not adequately compensated for this disability by the 
regular rating schedule.  Her evaluation and treatment has 
been primarily - if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).




ORDER

From June 2, 2004, to April 18, 2007, the claim for an 
initial disability rating higher than 30 percent for the PTSD 
with dysthymia and anxiety is denied.

From April 19, 2007 to December 15, 2008, the claim for a 
rating higher than 50 percent for the PTSD with dysthymia and 
anxiety is denied.

But a higher 100 percent rating is granted for the PTSD with 
dysthymia and anxiety effective December 16, 2008, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


